Citation Nr: 9906335	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  94-33 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by joint problems, back pain, headaches, chest 
pain and shakes.  

2.  Entitlement to an effective date earlier than November 2, 
1994, for a grant of service connection for a disability 
manifested by gastrointestinal problems and fatigue.  


REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to April 
1977 and from October 1990 to May 1991.  He served in the 
Southwest Asia theater of operations from November 14, 1990, 
to April 11, 1991.  

This matter originates from an April 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, that denied service connection for a 
disability manifested by joint pain, shoulder pain, back 
pain, gastrointestinal problems, chest pain, fatigue, 
forgetfulness, shakes, and headaches, including as secondary 
to exposure to environmental hazards.  The RO also denied 
service connection for a nervous disorder.  By a rating 
decision dated in September 1995, the RO continued its 
previous denials, except that service connection was granted 
for a disability manifested by gastrointestinal problems and 
fatigue due to an undiagnosed illness, effective from 
November 2, 1994.  The veteran disagreed with the effective 
date assigned for this disability and expanded his claims to 
include service connection for post-traumatic stress 
disorder.  The RO subsequently denied the veteran's claim for 
service connection for post-traumatic stress disorder.  

The veteran appealed the denials to the Board of Veterans' 
Appeals (Board).  In a decision dated in December 1996, the 
Board denied the claims of entitlement to service connection 
for a disability manifested by joint problems, back pain, 
headaches, chest pain, and shakes, and to an earlier 
effective date for a grant of service connection for a 
disability manifested by gastrointestinal problems and 
fatigue.  The Board also remanded to the RO for additional 
development the claim of entitlement to service connection 
for a psychiatric disability, to include post-traumatic 
stress disorder.  The veteran appealed the Board's decision 
to the United States Court of Veterans Appeals (Court).  
Pursuant to a Joint Motion for Remand and to Suspend Further 
Proceedings, the Court in August 1998 vacated that part of 
the Board's decision that denied service connection for a 
disability manifested by joint problems, back pain, 
headaches, chest pain, and shakes, and that denied 
entitlement to an earlier effective date for a grant of 
service connection for a disability manifested by 
gastrointestinal problems and fatigue.  Copies of the Court's 
Order and the joint motion have been placed in the claims 
file.  

In September 1998, the Board wrote to the veteran's attorney 
and afforded her the opportunity to submit additional 
argument and evidence in support of the veteran's appeal.  In 
a letter dated in October 1998, the attorney stated that she 
would not be representing the veteran before VA.  The 
following month, the Board wrote to the veteran and afforded 
him the opportunity to submit additional argument and 
evidence in support of his appeal.  The Board also advised 
the veteran that if he had not revoked the appointment of a 
previously authorized representative to act on his behalf, 
that representative would be provided an opportunity to 
submit additional argument on his behalf.  In January 1999, 
The American Legion - the veteran's previously authorized 
representative - submitted a written argument in support of 
the veteran's appeal.  The case is now before the Board for 
further appellate consideration.  


REMAND

The Board's December 1996 denial of the claim for service 
connection for a disability manifested by joint problems, 
back pain, headaches, chest pain, and shakes was based in 
part on the fact that all signs and symptoms of which the 
veteran complained, and which were not attributable to a 
diagnosable cause, initially became manifest more than two 
years following the veteran's separation from service.  
However, during the pendency of the veteran's appeal before 
the Court, the law providing for presumptive service 
connection for veterans who served in the Southwest Asia 
theater of operations during the Persian Gulf War was amended 
to extend the presumptive period to December 31, 2001.  62 
Fed. Reg. 23,138, 23,139 (1997) (interim rule promulgated in 
April 1997), adopted as a final rule without change, 
effective March 6, 1998.  63 Fed. Reg. 11,122, 11,123 (1998).  
This change is now set forth at 38 C.F.R. § 3.317(a)(1)(i) 
(1998).  Although the change to the regulation occurred after 
the Board's final decision, the judicial process had not been 
concluded, and the veteran is therefore entitled to the 
application of the more favorable rule.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

In addition to the change in the law, the joint motion set 
forth several bases for further development of the veteran's 
claims.  The joint motion states if there is insufficient 
medical information contained in the record to adjudicate the 
service connection claim, the claim should be remanded to the 
RO so that a thorough examination can be conducted, with 
particular reference to the provisions of M 21-1, Part IV, 
Chapter 7, as they relate to the diagnosis of Gulf War 
Syndrome.  The Board believes that because of the complexity 
of the development outlined in the joint motion, the current 
record is inadequate to fully address the veteran's service 
connection claim.  

The joint motion further states that the Board should also 
address "whether the evidence provides a plausible basis for 
considering the veteran's claim for an earlier effective date 
for his service[-]connected disability, as manifested by 
gastrointestinal problems and fatigue, and the other 
disabilities for which service connection is being sought, 
and whether the disabilities are inextricably intertwined.  
The Board should also address whether an examination is 
necessary to address this issue."  

The joint motion states that there was no indication that the 
RO had undertaken any attempt to retrieve service medical 
records said by the veteran not to be in the possession of 
his Guard unit.  The joint motion indicates that the record 
is silent regarding whether an attempt was made to obtain 
Social Security Administration records to which the veteran 
had referred.  

The joint motion provides that the Board should also evaluate 
the issue of whether those disabilities for which a clinical 
cause has been determined should be service connected 
"pursuant to the provisions of M 21-1 as noted, supra."  

Finally, the joint motion states that the veteran should be 
permitted to submit additional evidence and argument, 
pursuant to the holding in Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).  Although this was done in the Board's 
letter to the veteran of November 1998, the RO should provide 
an additional opportunity to do so in order to fully 
implement the Court's order in this matter.  

In view of the foregoing and in accordance with the Court's 
Order in this matter, the case is REMANDED to the RO for the 
following actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his claimed disabilities at any time 
since service.  With any necessary 
authorization, the RO should undertake 
reasonable efforts to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  In addition, the RO should again 
ask the veteran to identify possible 
sources for locating service medical 
records that he believes are not of 
record.  The RO should then undertake 
reasonable efforts to obtain such service 
medical records and associate them with 
the claims file.  

2.  The veteran should also be afforded a 
reasonable opportunity to submit to the 
RO any additional evidence or argument 
that he believes to be relevant to the 
fair adjudication of his claims.  

3.  The RO should undertake reasonable 
efforts to obtain from the Social 
Security Administration the records 
pertinent to any claim made by the 
veteran for Social Security disability 
benefits, as well as the medical records 
relied upon concerning that claim.  

4.  Thereafter, the veteran should be 
afforded a VA examination, with special 
reference to the provisions of M 21-1, 
Part IV, Chapter 7, as they relate to 
Gulf War Syndrome, to determine the 
nature and extent of any disability 
manifested by joint problems, back pain, 
headaches, chest pain, and shakes due to 
an undiagnosed illness.  Any indicated 
studies should be performed, and all 
manifestations of current disability 
should be described in detail.  

The examiner is requested to review the 
claims file, including the service 
medical records, and render an opinion as 
to whether it is at least as likely as 
not that the veteran exhibits objective 
indications of chronic disability 
manifested by joint problems, back pain, 
headaches, chest pain, and shakes which 
by history, physical examination, and 
laboratory tests cannot be attributed to 
any known clinical diagnosis. 

If, based on the findings of the 
examination in light of the other 
evidence of record, any of the veteran's 
current signs or symptoms are in fact 
attributable to a diagnosable cause, the 
examiner should so state.  It is 
requested that the examiner then render 
an opinion as to whether it is at least 
as likely as not that any such diagnosed 
disorder is attributable to the 
complaints and findings noted in service.  

The examiner is also requested to opine 
whether it is at least as likely as not 
that, prior to November 2, 1994, the 
veteran had gastrointestinal problems and 
fatigue due to diagnosable causes that 
can be related to any complaints and 
findings noted in service.  A complete 
rationale should be given for any 
opinions or conclusions expressed.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the veteran's 
claims, including whether a disability 
manifested by joint problems, back pain, 
headaches, chest pain, and shakes due to 
an undiagnosed illness has, to date, been 
manifested to a degree of 10 percent or 
more.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 

- 5 -


